Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K (MARK ONE) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 For the fiscal year ended December 31, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION PERIOD FROM TO Commission File No. 001-36260 CYPRESS ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 61-1721523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5727 South Lewis Avenue, Suite 300 Tulsa, Oklahoma (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): 748-3900 Securities Registered Pursuant to Section 12(b) of the Act: Common Units Representing Limited Partner Interests New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities Registered Pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ 1 Table Of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Annual Report on Form 10-K or any amendment to this Annual Report on Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The aggregate market value of the registrant’s Common Units Representing Limited Partner Interests held by non-affiliates computed by reference to the price at which the limited partner units were last sold as ofJune 30, 2015was $69,085,578. As of March 23, 2016, the registrant had 5,923,975 common units and 5,913,000 subordinated units outstanding. DOCUMENTS INCORPORATED BY REFERENCE: N O N E 2 Table Of Contents Table of Contents Page PART I Item 1. Business 6 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 44 Item 2. Properties 44 Item 3. Legal Proceedings 45 Item 4. Mine Safety Disclosures 45 PART II Item 5. Market for Our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 Item 6. Selected Financial Data 48 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 52 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 71 Item 8. Financial Statements and Supplementary Data 72 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships, Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures 3 Table Of Contents GLOSSARY OF TERMS The following includes a description of the meanings of some of the terms used in this Annual Report on Form 10-K. “Dig site ” The location where pipeline maintenance occurs by excavating the ground above the pipeline. “ Flowback water ” The fluid that returns to the surface during and for the weeks following the hydraulic fracturing process. “ Gun barrel ” A settling tank used for treating oil where oil and brine are separated only by gravity segregation forces. “ Hydraulic fracturing ” The process of pumping fluids, mixed with granular proppant, into a geological formation at pressures sufficient to create fractures in the hydrocarbon-bearing rock. “ In-line inspection ” An inspection technique used to assess the integrity of natural gas transmission pipelines from inside of the pipe. “IPO” Our initial public offering of common units representing limited partner interests in us. “ Injection intervals ” The part of the injection zone in which the well is screened or in which the waste is otherwise directly emplaced. “ NGLs ” Natural gas liquids. The combination of ethane, propane, butane, isobutene and natural gasolines that, when removed from natural gas, become liquid under various levels of higher pressure and lower temperature. “
